UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-10319 USA MUTUALS (Exact name of registrant as specified in charter) 700 N. Pearl Street, Suite 900 Dallas, TX75201 (Address of principal executive offices) (Zip code) Eric Lansky 700 N. Pearl Street, Suite 900 Dallas, TX75201 (Name and address of agent for service) (214) 953-0066 Registrant's telephone number, including area code Date of fiscal year end: March 31, 2010 Date of reporting period:March 31, 2010 Item 1. Reports to Stockholders. Vice Fund Generation Wave Growth Fund each a series of USA Mutuals Annual Report March 31, 2010 Mutuals Advisors, Inc. Plaza of the Americas 700 North Pearl Street Suite 900 Dallas, Texas75201 Phone: 1-866-264-8783 Web: www.USAMutuals.com Table of Contents LETTER TO SHAREHOLDERS 3 EXPENSE EXAMPLE 6 INVESTMENT HIGHLIGHTS 8 PORTFOLIO OF INVESTMENTS – VICE FUND 10 PORTFOLIO OF INVESTMENTS – GENERATION WAVE GROWTH FUND 13 STATEMENTS OF ASSETS AND LIABILITIES 17 STATEMENTS OF OPERATIONS 18 STATEMENTS OF CHANGES IN NET ASSETS 19 FINANCIAL HIGHLIGHTS 21 NOTES TO FINANCIAL STATEMENTS 23 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 33 ADDITIONAL INFORMATION 34 2 LETTER TO SHAREHOLDERS May 27, 2010 Dear Shareholder, Enclosed, you will find the annual report for each of the USA Mutuals mutual funds. It is our privilege and mission to provide you the information needed to make the appropriate investment decisions. The USA Mutuals management team and Trustees of the Funds recognize the importance of thorough and consistent communication with our shareholders. In this annual report, we include all the required quantitative information, such as financial statements, detailed footnotes, performance reports, Fund holdings and manager insights. I encourage you to take the time to read the enclosed information, but first I would like to share some thoughts and provide some updated performance figures. For the one year period ending March 31, 2010, the Vice Fund was up 35.06%, while the Generation Wave Growth Fund was up 31.14%. What a difference a year makes. Around this time last year when we sent out the annual reports, the S&P 500 Index was down 38.09% for the one year period ending March 31, 2009. It’s quite interesting how much has changed in a year. And, yet some things have stayed the same. For instance, take anxiety. Last year, everyone was wondering if and when a financial recovery would arrive. Now, pundits are wringing their hands over the idea that perhaps the recovery we have seen in the past year has been too swift, too great. Last year, I suggested the best way to overcome fear is to have a confidence of understanding of your investments. Today, I still feel that is the best prescription. That is why it is so important to stay knowledgeable about your investments. Ultimately, no expert or analyst or CEO can say for sure what the stock market will do. But by taking the time to read our annual report, newsletters (you can always find the latest one at usamutuals.com), and other materials, you can make informed decisions that you can feel confident about. Looking Back Over the past 12 months, the Vice Fund performed well, returning over 35%.Its defensive position had benefited the Fund to some degree, but it also negatively impacted performance as compared to the index.For example, one of the strongest performing sectors within the Vice Fund universe was gaming.At the beginning of 2009, many felt that several gaming companies were headed towards bankruptcy, due to their exposure to real estate, excessive debt load and enormous capital spending plans that began prior to the recession.As a result of these concerns, we remained underweighted in gaming.However, when the stock market rebounded, these companies enjoyed a rebound even greater than the stock market as fears over their actual solvency abated, although many of the inherent operating problems remained.The significant underweighting in gaming negatively impacted the Vice Fund’s performance.Also consistent with our defensive posture, we were over weighted in tobacco.To us, tobacco provided strong cash flows, strong pricing power, attractive dividends and clean balance sheets.Our tobacco holdings did appreciate, however they did not match the return of the S&P 500 Index.Therefore, our over weighting in tobacco negatively impacted performance relative to the S&P 500 Index. The Generation Wave Growth Fund also performed well for shareholders, returning over 30% for the one year period ended March 31, 2010.However there were a couple of factors which negatively impacted performance. First, health care companies, such as pharmaceuticals, and hospitals detracted from performance due to concerns over healthcare reform, re-importation of drugs and price caps.It is important to note that these companies were attractive due to their exceptionally liquid balance sheets, and above average dividends. However, they did underperform the broader markets.Secondly, the Fund sought 3 to take advantage of the market wreckage of late 2008 and early 2009 and began increasing positions in companies which were believed to have excessively cheap valuations and appeared to have good recovery potential.Two areas of specific focus were exposure to Japan and gold.However, these positions did not perform as expected and underperformed vs. the S&P 500 Index. Looking Forward We believe that both the Vice and Generation Wave Growth Funds have the opportunity to beat the S&P 500 Index over time, but for very different reasons: In the case of the Vice Fund, we believe consumer staple industries such as alcohol and tobacco get strong demand regardless of the economic situation.Moreover, as developing nations mature, more citizens with disposable income means that they could spend more on alcohol and tobacco, creating overall growth.What makes these industries so intriguing from an investor perspective is they have consolidated into a handful of very large companies, which makes it difficult for new-comers to take market share and enables these companies to enjoy solid pricing power.Aerospace & Defense companies have very similar characteristics in terms of consolidation and cash flows.They also have the benefit of having both long-term contracts that are not as impacted by economic cycles to a great degree as well as maintenance and parts contracts so that governments can maintain existing assets.Also many of these companies pay high dividends which can further reward shareholders.Gaming has some aspects of a “wild-west show” on the surface – but it too has many barriers to entry that allow companies to enjoy some pricing power.There are several regulations and codes that companies must meet to operate.Frequently companies are granted a monopoly or one of only a handful of licenses to operate; larger size and name recognition matter, so consolidation has hit the industry too. For Generation Wave Growth Fund, there is a focus on the largest demographic segment, Boomers, with the highest amount of spending power, and they are frequently concentrated on a small number of economic industries.We believe that by identifying where an increasing amount of spending may occur should enable us to find companies that may grow faster than the stock market as a whole in terms of revenues and profits. In the case of healthcare there are three basic target company types – those that reduce time, effort and costs, those that are large established players that have the cash flow to buy other companies and are focused on rewarding shareholders with high dividend payouts, and, finally, the innovative companies that create new drugs and products and will likely be acquired by the other groups.In terms of financial companies, we are looking at a population segment that is very focused on saving money, growing nest-eggs, and insuring themselves against longer term problems.As a result, we have been identifying companies that should likely benefit from these trends. The other two areas of which we are focusing on is the trend of people reinvesting in their home environment – eating at home, watching more cable shows, downsizing homes; and entertainment for the boomers.Our targets in these areas tend to have the characteristics of not only attracting boomer money but also have barriers to entry and dominant market positions. Overall, we are optimistic on the potential to reward our shareholders in the year ahead.For the reasons stated above, we believe that the Vice Fund and Generation Wave Growth Fund can outperform such major indices as the S&P 500 Index.You can view the manager’s most recent commentary, outlook and even complete fund holdings by visiting usamutuals.com. We thank you for entrusting your investments to us. We take our role as manager of your assets very seriously, and hope to have the opportunity to continue to earn your trust and confidence for many years to come.Thank you. Sincerely, Eric Lansky Jeff Middleswart President and Chief Executive Officer Chief Investment Manager 4 Past performance does not guarantee future results. Opinions expressed are those of Mutuals Advisors and are subject to change, are not guaranteed, and should not be considered a recommendation to buy or sell any security. This report is authorized for use when preceded or accompanied by a prospectus.Read it carefully before investing or sending money. Fund holdings and sector allocations are subject to change and are not a recommendation to buy or sell any security.For a complete list of Fund holdings, please see the Schedule of Investments in this report. Mutual fund investing involves risk; principal loss is possible. The Funds are non-diversified, meaning they may concentrate their assets in fewer individual holdings than a diversified fund. Therefore, the Funds are more exposed to individual stock volatility than diversified funds. The Funds invest in foreign securities which involve greater volatility and political, economic and currency risks and differences in accounting methods. The Funds invest in small to mid-sized capitalization companies, which involve additional risks such as limited liquidity and greater volatility. The Generation Wave Fund may also invest in other mutual funds that may result in higher investment costs as a result of the underlying funds fees and expenses. The Generation Wave Fund may also invest in ETFs, which are subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of an ETF’s shares may trade at a discount to its net asset value (“NAV”), an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange in which they trade, which may impact the Fund’s ability to sell its shares. The S&P 500 Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general. You cannot invest directly in an index. Cash flow: measures the cash generating capability of a company by adding non-cash charges (e.g. depreciation) and interest expense to pretax income. The USA Mutuals Funds are distributed by Quasar Distributors, LLC (5/10) 5 EXPENSE EXAMPLE (Unaudited) As a shareholder of the Funds, you incur two types of costs: (1) transaction costs, including redemption fees, and (2) ongoing costs, including advisory fees and other Fund expenses.Although the Funds charge no sales load, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent.If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Funds’ transfer agent.You will be charged a redemption fee equal to 1.00% of the net amount of the redemption if you redeem your shares of the Funds within 60 days of purchase.IRA accounts will be charged a $15.00 annual maintenance fee.To the extent the Funds invest in shares of other investment companies as part of their investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Funds invest in addition to the expenses of the Funds.Actual expenses of the underlying funds are expected to vary among the various underlying funds.These expenses are not included in the example. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds.The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (10/1/09 – 3/31/10). Actual Expenses The first line of the following table provides information about actual account values and actual expenses.The example includes, but is not limited to, advisory fees, fund administration and accounting, custody and transfer agent fees.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period’’ to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Funds’ actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees.Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. 6 EXPENSE EXAMPLE (Unaudited) (Continued) Vice Fund Expenses Paid Beginning Ending During Period Account Value Account Value October 1, 2009 - October 1, 2009 March 31, 2010 March 31, 2010* Actual** $ $ $ Hypothetical (5% return before expenses)*** $ $ $ * Expenses are equal to the Fund’s annualized expense ratio of 1.82%, multiplied by the average account value over the period, multiplied by 182/365 to reflect the one-half year period. ** Excluding dividends on short positions, your actual cost of investment in the Fund would be $9.12. *** Excluding dividends on short positions, your hypothetical cost of investment in the Fund would be $8.89. Generation Wave Growth Fund Expenses Paid Beginning Ending During Period Account Value Account Value October 1, 2009 - October 1, 2009 March 31, 2010 March 31, 2010* Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ * Expenses are equal to the Fund’s annualized expense ratio of 1.75%, multiplied by the average account value over the period, multiplied by 182/365 to reflect the one-half year period. 7 INVESTMENT HIGHLIGHTS (Unaudited) Sector Breakdown % Total Investments Vice Fund Generation Wave Growth Fund Total Returns as of March 31, 2010 Vice Generation Wave S&P 500 Average Total Return Fund Growth Fund Index Six months % % % One year % % % Average annual three years )% )% )% Average annual five years % % % Average annual since inception 6/21/01 N/A % % Average annual since inception 8/30/02 % N/A % Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of a Fund may be lower or higher than the performance quoted. In the absence of the existing fee waivers, the total return would be reduced. Performance data current to the most recent month end may be obtained by calling 1-866-264-8783. The returns shown on the graph and table assume reinvestment of dividends and capital gains and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The S&P 500 Index includes 500 common stocks, most of which are listed on the New York Stock Exchange. The Index is a market capitalization-weighted index representing approximately two-thirds of the total market value of all domestic common stocks. One cannot invest directly in an index. The Funds impose a 1.00% redemption fee on shares held less than 60 days. Performance data does not reflect the redemption fee. If reflected, total returns would be reduced. 8 INVESTMENT HIGHLIGHTS (Unaudited) (Continued) Vice Fund This chart assumes an initial gross investment of $10,000 made on August 30, 2002 (the commencement of operations). Hypothetical Comparison of Change in Value of $10,000 Investment * Inception Date Generation Wave Growth Fund This chart assumes an initial gross investment of $10,000 made on June 21, 2001 (the commencement of operations). Hypothetical Comparison of Change in Value of $10,000 Investment * Inception Date 9 PORTFOLIO OF INVESTMENTS Vice Fund March 31, 2010 Ticker Symbol: VICEX COMMON STOCKS 90.8% Shares Value Aerospace & Defense 21.8% General Dynamics Corp. $ Goodrich Corp. Honeywell International Inc. Lockheed Martin Corp. Northrop Grumman Corp. Precision Castparts Corp. Raytheon Co. Rockwell Collins, Inc. Spirit AeroSystems Holdings Inc. - Class A (a) United Technologies Corp. Alcoholic Beverages 21.1% Anheuser-Busch InBev NV (a)(b) Anheuser Busch InBev NV - ADR (b) Carlsberg A/S (b) Diageo plc, - ADR (b) Molson Coors Brewing Co. - Class B Pernod Ricard SA (b) SABMiller plc (b) Casinos, Gambling & Lotteries 13.9% Bally Technologies Inc. (a) Churchill Downs Inc. Galaxy Entertainment Group Ltd. (a)(b) International Game Technology Ladbrokes plc (b) Melco Crown Entertainment Ltd. - ADR (a)(b) Pinnacle Entertainment, Inc. (a) Sands China Ltd. (a)(b) Wynn Macau Ltd. (a)(b) Wynn Resorts, Ltd. The accompanying notes are an integral part of these financial statements. 10 PORTFOLIO OF INVESTMENTS (Continued) Vice Fund March 31, 2010 Ticker Symbol: VICEX COMMON STOCKS 90.8% (Continued) Shares Value Tobacco 34.0% Altria Group, Inc. $ British American Tobacco PLC - ADR (b) Lorillard, Inc. Philip Morris International Inc. Total Common Stocks (Cost $57,140,943) EXCHANGE-TRADED FUND 1.4% Aerospace & Defense 1.4% Powershares Aerospace & Defense Portfolio Total Exchange-Traded Fund (Cost $1,039,731) SHORT-TERM INVESTMENTS 5.3% Investment Companies(1) 5.3% Aim Liquid Assets, 0.05% Fidelity Institutional Money Market Portfolio, 0.21% First American Prime Obligations Fund - Class Z, 0.04% Total Short-Term Investments (Cost $4,052,493) Total Investments(Cost $62,233,167) 97.5% Other Assets in Excess of Liabilities 2.5% TOTAL NET ASSETS 100.0% $ These securities have fluctuating yields. The yield listed is the 7-day yield as of March 31, 2010. ADR - American Depositary Receipt (a) Non Income Producing (b) Foreign Issued Securities The accompanying notes are an integral part of these financial statements. 11 PORTFOLIO OF INVESTMENTS (Continued) Summary of Fair Value Exposure at March 31, 2010 The Trust has performed an analysis of all existing investments to determine the significance and character of all inputs to their fair value determination. Various inputs are used in determining the value of the Fund’s investments.These inputs are summarized in the three broad levels listed below: Level 1 – Quoted prices in active markets for identical securities. Level 2 – Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of March 31, 2010: Level 1 Level 2 Level 3 Total Common Stocks $ $
